377 S.C. 103 (2008)
659 S.E.2d 158
In the Matter of Thomas B. HALL, Petitioner.
Supreme Court of South Carolina.
March 19, 2008.

ORDER
On October 9, 2006, the Court definitely suspended petitioner from the practice of law for nine months. In the Matter of Hall, 370 S.C. 496, 636 S.E.2d 621 (2006). In April 2007, he filed a Petition for Reinstatement and the matter was referred to the Committee on Character and Fitness (CCF). The CCF has filed a Report and Recommendation recommending the Court grant the Petition for Reinstatement. Neither petitioner nor the Office of Disciplinary Counsel (ODC) filed any exceptions to the CCF's Report and Recommendation.
The Court grants the Petition for Reinstatement. Petitioner is hereby reinstated to the practice of law.
IT IS SO ORDERED.
JEAN H. TOAL, C.J., JOHN H. WALLER, JR., COSTA M. PLEICONES, and DONALD W. BEATTY, JJ.
MOORE, J., not participating.